113 Ga. App. 53 (1966)
147 S.E.2d 20
TEEMS
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY (two cases).
41711, 41712.
Court of Appeals of Georgia.
Submitted January 6, 1966.
Decided January 28, 1966.
Glenn T. York, Jr., James I. Parker, for appellants.
Rogers, Magruder & Hoyt, Wade C. Hoyt, Jr., for appellee.
HALL, Judge.
The plaintiffs in these cases appeal from judgments of the trial court granting the defendant's motions for summary judgment.
The defendant issued to Gail Teems, the plaintiffs' daughter, an automobile liability insurance policy. The policy excluded from coverage for bodily injury liability, "bodily injury to the insured or any member of the family of the insured residing in the same household as the insured." The insured's *54 mother and father obtained judgments for damages against the insured in actions alleging that the mother was injured while a passenger in an automobile because of its negligent operation by the insured. The defendant refused to defend the suits and to pay the judgments. The following evidence was presented on the motions for summary judgment: At the time of the occurrence out of which the suits arose the insured was 18 years old and was living in the residence of her mother and father and younger sister, where all of them had lived for about 4 years. The insured occupied one of the three bedrooms in the house. Since she graduated from high school two years earlier and started to work the insured had paid rent to her father of $5 a week and paid for a telephone extension to her room. She continued to have use of the house and the family relationship continued to be the same except that the insured was free to do as she pleased; she went where she wanted to and was not disciplined or told by her father what to do; she owned her own automobile, bought her own clothes and paid her own medical bills and expenses. Held;
The issue presented in these cases was decided by this court in Morris v. State Farm Mut. &c. Ins. Co., 88 Ga. App. 844, 848 (78 SE2d 354). Cf. Varnadoe v. State Farm Mut. &c. Ins. Co., 112 Ga. App. 366 (145 SE2d 104); see Anno. 50 ALR2d 120. The plaintiffs in the present cases, the mother and father of the insured, were members of the family residing in the same household as the insured.
Judgment affirmed. Nichols, P. J., and Deen, J., concur.